Saxe, J. (dissenting).
In its writing, the majority presses a relentless assault on the serious injury threshold requirement (Insurance Law § 5102 [d]) by increasing the legal proof requirements beyond those which have previously existed. Characterizing its discussion as merely “respectfully . . . urg[ing]” further review by the Legislature or High Court, the majority uses the expression of this lofty concern to convey a neutral high-mindedness while imposing upon injured plaintiffs new impediments to litigation, which will have the effect of shutting the door on legal claims to which they are now entitled under existing law.
*102I agree that the reports of defendants’ experts satisfied their initial burden of showing that plaintiff did not suffer a serious injury as that term is used for purposes of Insurance Law § 5102. However, plaintiff’s submissions in opposition to the summary judgment motion were sufficient to create an issue of fact.
Plaintiff was injured in a car accident on November 25, 1999. He was initially taken by ambulance to Bellevue Hospital’s emergency room and discharged with pain medication and a cervical collar. The next day, he saw a chiropractor, Jonathan Kazdan, who referred him to a neurologist, Dr. Hal Gutstein.
Dr. Gutstein initially examined plaintiff on December 3, 1999. Plaintiff complained, inter alia, of persistent pain to his neck that traveled to the shoulders and left wrist, and of bilateral back pain. The results of Dr. Gutstein’s physical and neurological examination of plaintiff included spasm in the cervical and lumbosacral spine as well as other injury to the right leg, the right arm and the left wrist. His diagnosis was that as a result of the accident, plaintiff sustained a concussion; cervical radiculopathy; lumbar thoracic strain, sprain, and possible radiculopathy; and left wrist injury.
Dr. Gutstein referred plaintiff for diagnostic testing, and advised him to continue chiropractic care and to restrict his activities. On January 28, 2000, he underwent MRIs of his left wrist and cervical spine. The MRI report of radiologist Dr. Charles N. Bar ax concerning plaintiffs cervical spine reports a left para-central herniated nucleus pulposus at C3-C4, impinging upon the thecal sac, and a left paracentral herniated nucleus pulposus at C6-C7 impinging upon the cervical cord.
Dr. Gutstein reviewed the MRI films and Bar ax’s report and concluded that they confirmed his medical opinions of plaintiffs condition. Plaintiff attended physical therapy with his chiropractor for approximately five months, until April 2000. Plaintiff explains that the physical therapy had provided only temporary relief for a few hours after each therapy session before the pain would return, sometimes with greater intensity. He still continues to do home exercises, and he takes analgesics and uses a heating pad and hot showers to ease the pain.
On July 5, 2002, Dr. Gutstein re-evaluated plaintiff. His findings at that time included spasm and tenderness in the mid-cervical spine, extending laterally to the trapezius bilaterally; a measurably reduced range of motion of the cervical spine, with flexion 60 degrees of a normal 75 degrees, extension 20 degrees *103of a normal 30 degrees, right rotation 30 degrees of a normal 45 degrees and left rotation 35 degrees of a normal 45 degrees. Based on his clinical examination and objective testing, Dr. Gut-stein concluded that as a result of the 1999 accident, plaintiff had sustained permanent consequential damage to the cervical spine and adjacent musculo-ligamentous tissues: specifically, cervical spine derangement with radiculopathy due to herniated disc at C3-C4 with impingement upon the thecal sac, and herniated disc at C6-C7 with impingement upon the cervical cord. He asserted that plaintiff is likely to have chronic relapsing symptoms of variable intensity, and that his future treatments would include therapy, medication, a home-care program and medical follow-up for symptomatic relief.
In upholding the dismissal of. the complaint, the majority rejects as insufficient plaintiffs medical evidence that he suffered a permanent serious injury, based upon reasoning that must be questioned in several respects. First, the majority asserts that plaintiff failed to provide any objective medical findings based upon a recent examination that raises a triable issue of fact, pointing to a lack of MRIs of plaintiffs lumbar spine and a lack of a repeated straight-leg raising test in the follow-up 2002 exam. However, Dr. Gutstein, having conducted initial and follow-up physical and neurological examinations, including testing range of motion, and having reviewed MRIs which established injury to the cervical spine, was able to point to sufficient support for his conclusion that “as a result of the accident of November 25, 1999,” plaintiff had “sustained permanent consequential damage to the cervical spine and adjacent musculo-ligamentous tissues,” specifically, “[cjervical spine derangement with radiculopathy due to herniated disc at C3-C4 with impingement upon the thecal sac and herniated disc at C6-C7 with impingement upon the cervical cord.”
The majority next remarks that because Dr. Gutstein’s report following his initial examination failed to set forth range-of-motion restrictions regarding plaintiffs cervical spine, “there are no objective findings contemporaneous with the accident showing any initial range-of-motion restrictions on plaintiff’s cervical spine.” However, the physician initially reported spasms of the cervical spine and cervical radiculopathy, and referred plaintiff for testing, which indeed disclosed serious physical injuries to the cervical spine which were consistent with the pain plaintiff had begun to experience following the accident. The majority’s remarks imply that unless the examining physi*104cian immediately performs range-of-motion testing and arranges for an MRI very shortly after the accident, there will be a fatal absence of objective proof of serious injury contemporaneous with the accident. However, imposing such a prerequisite to a claim of serious injury places an unreasonable burden on an accident victim who is in substantial pain but can still move about; rather than resting, taking medication and waiting to see whether the injury is of a type that can resolve itself, a plaintiff must now determine immediately, with expensive tests, whether the pain is caused by the type of injury that does not heal itself and may, in fact, be permanent.
The majority questions Dr. Gutstein’s conclusion that the accident caused plaintiffs injuries, suggesting that it lacks “detail, rationale, or reasonable explanation.” Here, too, the majority requires of a plaintiff and his physician far more than is necessary in the context of deciding this threshold issue. He examined the patient after the accident, found signs of injury, referred him for objective tests, found the test results to establish the presence of an injury consistent with his observations, and even reconfirmed the continued presence of the originally observed physical problem over two years later. One may wonder what more the majority would like the physician to do in order to conclude that an injury is permanent and was caused by the accident.
The majority further implies that a cessation of treatment conclusively demonstrates an absence of serious injury as a matter of law. This clearly makes an unreasonable demand on an accident victim. A plaintiff, having undergone examinations and testing over a period of months or years, whose treating physician has reviewed the results and concluded that the plaintiff suffers identifiable and permanently disabling injuries, should not have to continue to report in for a repetition of the same testing and examinations in order to keep confirming that the same permanent injury remains present. Moreover, here plaintiff explains that the physical therapy he began after the accident and stopped going to in April 2000 had only provided temporary relief for a few hours after each therapy session before the pain would return, sometimes with greater intensity. He still continues to do home exercises, and he takes analgesics and uses a heating pad and hot showers to ease the pain. Given the objective proof of the injury causing this ongoing pain, plaintiffs explanation of the failure of the prescribed treatment to ease his pain should be sufficient to prevent the dismissal of *105his serious injury claim attributable to an observed lack of ongoing treatment. Not every permanent injury can be resolved by treatment; back and neck injuries are frequently handled with the type of ongoing self-administered therapeutic approach that plaintiff ultimately adopted here. The absence of a medical treatment and cure does not negate the existence of the injury, or its permanence.
As to the majority’s rejection of hearsay regarding plaintiff s cessation of therapy, and its reference to a lack of “competent evidence,” it should be noted that hearsay evidence is permissible in opposition to a summary judgment motion as long as it is not the only proof submitted (see Guzman v L.M.P. Realty Corp., 262 AD2d 99, 100 [1999]).
The definition of “serious injury” in Insurance Law § 5102 (d) includes, inter alia, “significant limitation of use of a body function or system,” and “permanent consequential limitation of use of a body organ or member.” Proof tending to establish this is adequately contained in plaintiffs submissions. The lack of ongoing treatment, the lack of an immediate discernment of the serious nature of the injury to the cervical spine, and the failure to test for diminished range of motion until a later date should not form the basis for dismissal of the action of a plaintiff who has experienced disabling pain since the accident, which pain was finally determined to be caused by an identified permanent injury to the cervical spine. The hurdles thrown by the majority into plaintiffs path would be appropriate points to be made by defendant at trial, to seek avoidance of liability under Insurance Law § 5102. But they should not be relied upon to non-suit a plaintiff who has established, by objective evidence, that as a result of the accident he suffered a permanent injury, and that this injury has ongoing disabling effects.
Tom, J.R, and Sweeny, J., concur with Marlow, J.; Saxe, J., dissents in a separate opinion.
Order, Supreme Court, Bronx County, entered on or about July 9, 2003, affirmed, without costs.